Court of Appeals, First District                  ©Ffl«SJSO»J ESS                            J3(J U.S. POSTAGE » PITNEY BOWES
      301 Fannin Street
Houston, Texas 77002-2066                         srmwm texas
                                                  PEttAMMROR                                      ZIP 77002
                                                                                                  02 m
                                                  PRW&fE.USE                                      0001372104 JAN' 12   2015




                                        CASE NO. 01-14-00792-CV
                                        EUGENIA WOODARD
                                        115 ARBOR ST #2
                                        BAYTOW
                                              1   NIXIE.          • 773      7E    1009           >00 2/07/15
                                                              ^^R ETU_R N ^TO 5s NDE R
                                                               UCL..J. vER ABLE AS ADDRESSED
                                                                 UNABLE TO FORWARD
                                                                                                                          i.
                                                  SC:    77 00 2 2 0669 9            * 2 833-11412 -12 - 41
                                   tf     WK3C          !t^tiii|ihHMilHl-«-Mii!i-Hiil*H|!i*|ffliiiiiiWiiiui,.H,,n
                 f




Order issued January 12,2015




                                      In The

                               Court of Appeals;
                                     For The

                          Jfttsft Sfctrict of %tm%

                               NO. 01-14-00792-CV


                      EUGENIA WOODARD, Appellant

                                        V.


  FORTRESS INSURANCE COMPANY, DR. RONNIE ELMORE, D.D.S.,
                        Appellee


                     On Appeal from 215th District Court
                           Harris County, Texas
                       Trial Court Cause No. 2014-09985




                         MEMORANDUM ORDER
                     OF REFERRAL TO MEDIATION

      The Court determines that it is appropriate to refer this appeal for resolution

by mediation. See Tex. Civ. Prac, & Rem. Code Ann. §§154.021, .154.022(a),

154.023 (Vernon 2005). Accordingly, the Court orders that this appeal be referred
to mediation unless any party to the appeal, files an objection with the Clerk of this

Court within ten days after receiving this order. See id. § 154.022(b),          ,

           The parties shall choose a qualified mediator and agree on a reasonable fee

for the mediator's services.' See id, §§154.052,154.654(a) (Vernon 2005). When
the parties notify the Clerk of this Court of the name of the mediator, that person

shall be deemed appointed by the Court. See id, § 154.051 (Vernon 2005). The

parties should provide the mediator with a completed "Notification to Mediator"

and the "Appointment and Fee Report—Mediation" form. These documents can

be        downloaded    from    the   forms      page   of   the   Court's   website      at

http://www.lstcoa.courts.state,tx.us.

          The Court sets the following deadlines:

          •      No later than 15 days from the date that this order is issued, the
          parties shall file with the Clerk of this Court a completed "Parties'
          Notification to Court of Mediator."           This document can be
          downloaded from the forms page of the Court's website at
          http://www. 1stcoa.courts.state.tx.us.

          •      No later than 45 days from the date that this order is issued, the
          parties shall conduct the mediation.

     ii
          The Court does not recommend mediators.             Mediation information is
          available from the Dispute Resolution Center of Harris County ((713) 755-
          8274    and   htto://www.co.harris.tx.us/DRC\      the   Fort   Bend       Dispute
       /Resolution Center ((281) 342-5000), the Alternate Dispute Resolution
          Section of the State Bar of Texas (http://www.texasadr.ofg/). and other
 ••'      groups. The parties are n6t required to use a mediator recommended or
          listed by these groups.
             No later than two dtays frorfii the conclusion of me hiediatidh,
      the parties and the mediator shall advise the Clerk of this Court in          :.
      writing whether the partiesdid of dM not settle; me uhdeflyirig'dispute,
      and the mediator shall file with the Clerk of this CourJ a completed
      '^pointmeht and Fee'RepOrt---Mediatibn'' fbrrh. This docunient can
      be downloaded from the forms page of the Court's website at
      http://www. 1stcoa.courts.state.tx.us.

      All parties, or their representative with full settlement authority, shall attend

the mediation with their counsel. The mediator shall ^encourage and assist the

parties in reaching a settlement of their dispute, but may not compel or coerce the

parties to enter into a settlement agreement. See id. § 154.053(a) (Vernon 2005).

All communications relating to the mediation are confidential and not subject to

disclosure, except as set forth by law. See id, § 154.073 (Vernon 2005). The Clerk

of this Court, however, will file this order, any objection to this order, and the

completed "Parties' Notification to Court of Mediator" and "Appointment and Fee

Report—Mediation" forms with the other documents filed in this appeal that are

available for public inspection.

      Unless expressly authorized by the disclosing party, the mediator may not

disclose to either party information given in confidence by the other and shall at all

times maintain confidentiality with respect to communications relating to the

subject matter of the dispute. See id; %154.d53(b);. Unless the parties agree

otherwise, all matters, including the conductand demeanor of theparties and their
counsel during the settlement process/are confidential and may never be disclosed

to anyone, including; this Court. iSee id. § 154.053(c).

      The Court will consider the agreed fee for the mediator's services to be

reasonable and tax that fee as a cost of the appeal unless the parties agree to

another method of payment. See id. § 154.054.

      Nothing in this order modifies the timetables in the Texas Rules of Appellate

Procedure regarding the appellate record and briefs.




                                              Isi Laura Carter Higlev
                                              Justice Laura Carter Higley
                                              Acting Individually